Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00258-CV

  THIRTY-EIGHT THOUSAND FOUR HUNDRED DOLLARS ($38,400.00) UNITED
                       STATES CURRENCY,
                            Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-00346
                        Honorable Antonia Arteaga, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, the trial court’s March 29, 2018
summary judgment order is REVERSED, and this case is REMANDED for further proceedings.
Because appellant is indigent, no costs of this appeal are assessed.

       SIGNED June 26, 2019.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice